Citation Nr: 0109538	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1945, with additional service in the United States 
Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California. 

In a rating decision of January 1981, the RO denied 
entitlement to service connection for bilateral sensorineural 
hearing loss.  The veteran voiced no disagreement with that 
decision, which has now become final.  Since the time of the 
January 1981 decision denying entitlement to service 
connection for bilateral sensorineural hearing loss, the 
veteran has sought to reopen his claim.  The RO determined 
that new and material evidence had not been submitted, and 
the current appeal ensued.  

Upon review of this case, it is unclear whether the veteran 
wishes to pursue the issue of entitlement to service 
connection for a disorder of the tonsils.  Inasmuch as this 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.  


REMAND

The veteran in this case seeks service connection for 
bilateral defective hearing.  In pertinent part, it is argued 
that the veteran's current sensorineural hearing loss is the 
result of acoustic trauma sustained during his period of 
active military service, or, in the alternative, during his 
service with the United States Army National Guard. 

In that regard, a review of the record discloses that the 
veteran apparently had service with the United States Army 
National Guard during the period from October 1939 to October 
1940.  Moreover, during the course of an RO hearing in 
January 2000, the veteran himself reported additional service 
with the Army National Guard during the period from 1950 to 
1958.  At present, these periods of service remain 
unverified.  Inasmuch as the veteran has stated that, during 
his service with the Army National Guard, he served in the 
capacity of "tank gunner," with considerable exposure to 
noise at hazardous levels, further development of the 
evidence in this area will be undertaken prior to a final 
adjudication of the veteran's current claim.

The Board observes that, on VA audiometric examinations in 
November 1980 and June 1982, there was present a high 
frequency sensorineural hearing loss in each of the veteran's 
ears.  As of the present time, however, no opinion has been 
offered as to whether this sensorineural hearing loss is, in 
fact, the result of some incident or incidents of the 
veteran's period or periods of active service, including 
incidents of acoustic trauma while serving as a tank gunner.  

The Board notes that, during the pendency of the veteran's 
current appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In light of the aforementioned, and because of the change in 
law brought about by the Veterans Claims Assistance Act of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  For these reasons, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
service department and/or records storage 
facility, in an attempt to verify the 
veteran's reported service with the U.S. 
Army National Guard during the periods 
from October 1939 to October 1940, and 
from 1950 to 1958.  Following 
verification, any service medical records 
associated with those periods of service 
should be associated with the veteran's 
claims folder.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 1982, the date of the 
veteran's most recent VA audiometric 
examination for compensation purposes, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

3.  The veteran should then be afforded 
VA otologic and audiometric examinations 
in order to more accurately determine the 
exact nature and etiology of his current 
hearing loss.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examinations, the examining 
otologist should specifically comment as 
to whether the veteran currently suffers 
from a chronic sensorineural hearing 
loss, and, if so, whether that hearing 
loss as likely as not had its origin 
during his period or periods of active 
military service, including periods of 
service with the United States Army 
National Guard.  The claims file must be 
made available to the examiners prior to 
the examinations.

4.  Finally, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 and Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



